Citation Nr: 1722468	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-03 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for asthma from May 19, 2010.

2.  Entitlement to compensation for total disability based on individual unemployability (TDIU) prior to December 9, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1998 to November 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, continued a 30 percent rating for the Veteran's service-connected asthma.  

The Veteran requested a rating increase on May 19, 2010, reporting chronic obstructive pulmonary disease (COPD) and emphysema.  A September 2010 rating decision continued a 30 percent disability rating for asthma with chronic bronchitis (noting that she also claimed COPD and emphysema).  On January 12, 2011, the Veteran contacted VA inquiring as to the status of her claim.  It appears she had not received the September 2010 rating decision.  In response to her inquiry, the RO issued a rating decision on January 15, 2011.  Then, the RO conducted additional development, including providing a new examination, and issued a July 2011 rating decision continuing the 30 percent rating.  In August 2011, the Veteran filed a notice of disagreement.  A January 2012 rating decision increased the claim to 60 percent effective December 2011.  The Board remanded the appeal in September 2014 for additional records and an additional VA examination.  An interim February 2015 rating decision granted an earlier date for the 60 percent rating of May 19, 2010.  Thus, the Board finds that the current period perfected on appeal began May 19, 2010.

Although the 60 percent rating has been assigned for the asthma disability for part of the initial rating period from May 19, 2010, as reflected in the February 2015 rating decision, the issue remains in appellate status as the maximum rating has not been assigned for any period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The AOJ granted TDIU compensation beginning on December 9, 2011.  The issue of TDIU is inferred as part and parcel of the Veteran's claim for an increased rating for asthma and evidence of unemployment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The question of entitlement to TDIU prior to December 9, 2011 is also on appeal before the Board.

The issue of entitlement to a rating in excess of 30 percent prior to May 19, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence shows asthma symptoms with daily exacerbations/attacks but not FEV-1 or FEV-1/FVC of 40 percent or less, systemic corticosteroid treatment at least three times per year, or respiratory failure. 

2.  Throughout the rating period on appeal the Veteran is in receipt of a 60 percent rating for asthma and this renders her unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for asthma have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6602 (2016). 

2.  The criteria for entitlement to a TDIU have been met beginning, May 19, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1) (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In May 2010, VA provided proper notice to the Veteran by sending her a letter in  response to her May 2010 request for an increase in her asthma disability percentage.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations and medical opinions for asthma in September 2010, April 2011, December 2011, June 2012, November 2014, and February 2015.  The examinations were thorough and detailed, and the evidence addresses the appropriate rating criteria. The Board finds that the examinations are adequate. 

Following the remand directives, the AOJ scheduled the Veteran for a new VA examination.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein. 

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

The Veteran contends that her asthma warrants ratings higher than those assigned by the RO.

Disability ratings are determined by applying the criteria set forth in VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009). 

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  See Fenderson, 12 Vet. App. at 126-27; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Veteran is competent to give evidence of symptoms observable by her senses, and the Board finds her credible as her statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377.

The disability in question here has been rated under Diagnostic Code (DC) 6602, pertaining to bronchial asthma.  Under this code section, a 60 percent rating is assigned for asthma for Forced Expiratory Volume in one second (FEV-1) of 40 to 55 percent of predicted value, or the ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  See 38 C.F.R. § 4.97, DC 6602.  A maximum 100 percent rating is assigned for an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requiring daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  Id.

III.  Factual Background and Analysis

Factual Background

During the September 2010 VA examination, the Veteran reported weekly asthmatic attacks and use of albuterol.  She reported that she needed to visit a physician to control the attacks as often as once a month.  The examiner found that the Veteran's asthma had a mild effect on her occupation and daily activities.  A pre-bronchodilator test was within normal limits (FEV-1/FVC was 76 and FEV-1 was predicted at 102 percent).  VBMS, 09/09/2010, Medical Records VA Examination at 2.

At the April 2011 examination, the Veteran reported weekly asthma attacks and physician visits to control the asthma eight times per year.  The examiner found that there was no change in the previous asthma diagnosis.  VBMS, 04/21/2011, Medical Records VA Examination at 4, 8.  

The December 2011 examiner noted that the Veteran was treated with three metered dose inhalers to include bronchodilators and anti-inflammatories and used nebulizer bronchodilator therapy.  The Veteran reported that on more than four instances during the year she was treated with parenteral corticosteroids.  The last exacerbation was in October of 2011 in which she was prescribed oral steroids and antibiotics.  VBMS, 12/09/2011, VA Examination at 4.  The examiner also noted that the Veteran was not hospitalized over the last year, but that she reported 3-4 emergency room (ER) visits over the last year related to respiratory exacerbations.  The examiner found that the Veteran's ER visits decreased because she was prescribed the nebulizer treatments and symbicort (an inhaled corticosteroid).  Id. at 4.  FEV-1 results were 101 percent and FEV1/FVC results were 74.  Id. at 16.  In addition, the examiner determined that the Veteran required intermittent courses or bursts of systemic (oral or parenteral) corticosteroids  Id. at 5.

The June 2012 examiner noted that the Veteran reported weekly asthma attacks and monthly physician visits for care of asthma exacerbations.  VBMS, 06/06/2012, VA Examination at 13.  He also found that the Veteran required intermittent courses or bursts of systemic (oral or parenteral) corticosteroids and noted that the number of courses or bursts in past 12 months were 4 or more.  Id. at 12.  FEV-1 was 98 percent and FEV-1/FVC was 84 percent.  Id. at 18, 31.

The November 2014 VA examiner noted that the Veteran used symbicort daily and that she had three visits for asthma exacerbations between November 2012 and November 2014.  She did not have a steroid burst treatment since September 2013.  The three visits required the use of corticosteroids.  Physician visits were less frequently than monthly.  VBMS, C&P Exam, 11/13/2014 at 2, 3.  The Veteran used a nebulizer with albuterol and ipratropium every six hours and albuterol rescue when away from home.  Id. at  2.  Test results were 43 percent for both FEV-1 and FEV-1/FVC.  Id. at 4.  The same examiner followed up in February 2015 with an addendum, where she noted test results of FEV-1 at 67 percent and FEV1/FVC at 56 percent.  VBMS, 02/13/2015 at 1.  The examiner also noted that subsequent to moving, the Veteran resided in an area located far away from the closest VA medical center that was capable of treating asthma attacks.  Therefore, the examiner found that the Veteran's lack of private treatment reports during this time period as credible.  The examiner further noted that the Veteran's asthma should be considered moderate, rather than mild because she is treated with multiple medications to prevent frequent exacerbations/attacks.  Id. at 2.  

Treatment file records show that the Veteran sought medical care for asthma attacks or exacerbations from VA medical facilities in January 2010, (VBMS, 07/21/2011, Medical Treatment Record, Government Facility at 5); May 2010, (VBMS, Medical Treatment Record, Government Facility 08/07/2010 at 2), June 2010, (VBMS, 07/21/201, Medical Treatment Record, Government Facility at 2); July 2012, (VBMS, 10/31/1, CAPRI at 46); August 2012, (Id. at 45); November 2012, (Id. at 29); January 2013, (VBMS, 02/13/2015, Medical Treatment Record, Government Facility at 29); September 2013, (Id. at 23); February 2014, (Id. at 22); and February 2015, (Id. at 1).

Treatment records also show that the Veteran sought medical care for asthma attacks or exacerbations from private medical facilities in April 2010, (VBMS, 10/18/2010, Medical Treatment Record, Non-Government Facility at 71); and May 2010, (Id. at 90). 

Analysis

As noted above, under DC 6602, pertaining to asthma, bronchial, a 100 percent rating is assigned when FEV-1 and FEV-1/FVC test results are "less than 40 percent."  A FEV-1 or FEV-1/FVC result of 40 - 55 percent is required for a 60 percent rating.  Here, the Veteran's lowest FEV-1 and FEV-1/FVC results were both 43, which occurred during the November 2014 VA examination.  The Veteran has therefore met the FEV-1 and FEV-1/FVC threshold needed to meet a 60 percent disability rating, rather than a 100 percent pursuant to DC 6602. 

An alternative way of receiving 100 percent disability pursuant to DC 6602 is if the Veteran has "more than one asthma attack per week with respiratory failure."  A 60 percent disability rating requires at least monthly visits to a physician for required care of exacerbations.  Here, the Veteran has not experienced respiratory failure.  The June 2012 examiner noted that the Veteran required physician visits at least monthly, meeting the 60 percent rating requirement.  While the November 2014 examiner noted visits were less frequent than monthly, the Board notes that the same examiner provided an addendum in February 2015 that found the Veteran's assertions of private, local treatment credible, due to the lack of access to a VA medical center. VBMS, 02/12/2015, C&P Exam at 2.

Finally, the Veteran could also reach a 100 percent disability rating if she was prescribed a "daily systemic corticosteroid treatment."  In order to meet a 60 percent disability rating, the Veteran is required to have undergone "intermittent courses or bursts of systemic (oral or parenteral) corticosteroids."  The December 2011 and June 2012 examiners determined that the Veteran "required intermittent courses or bursts of systemic (oral or parenteral) corticosteroids."  These findings meet the 60 percent disability rating requirement.  The Board acknowledges that the Veteran's February 2012 Form 9 states that she takes a daily dosage of Symbicort, which is a corticosteroid.  However, it is administered by "inhalation."  DC 6602 classifies "inhalation" administration of medication separately from "oral" administration.  See 38 C.F.R. § 4.97, DC 6602.  As such, the evidence does not show that the Veteran receives daily systemic corticosteroid or immune-suppressive medications, which satisfy the requirements for a 100 percent rating.  See 38 C.F.R. § 4.97, DC 6602.

In sum, an evaluation in excess of 60 percent for asthma is not warranted for any portion of the rating period on appeal.

IV.  Entitlement to a TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016). 

Total disability ratings for compensation may be assigned, where the scheduler rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history.  38 C.F.R. §4.16 (b). 

A TDIU is presently in effect from December 9, 2011.  The percentage requirements under 38 C.F.R. § 4.16(a) have been met for the entirety of the appeal period.  Moreover, the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities precluded substantially gainful employment for the portion of the appeal prior to December 9, 2011.  Indeed, 
at the April 2011 examination, the Veteran reported that she was unable to perform household chores and unable to work in her field of human resources due to breathing problems since July 2009.  VBMS 04/21/2011, VA Examination at 5.  The examiner determined that "that effect of the condition(s) on the claimant's usual occupation is unable to work because of extreme shortness of breath.  The effect of the condition(s) on the claimant's daily activity is unable to do physical exertion."  Id. at 8.  The Board finds that the Veteran is unable to secure gainful employment due to her service-connected asthma and TDIU is warranted effective May 19, 2010.  38 C.F.R. §§ 3.341, 4.16; See Rice v. Shinseki, 22 Vet. App.447. 


ORDER

A rating higher than 60 percent for the bronchial asthma is denied.

Compensation for TDIU beginning May 19, 2010 is granted.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


